                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION
CLARISSA GILMORE,                       )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )           CV618-115
                                        )
GEORGIA DEP’T OF CORRS., et al.,        )
                                        )
     Defendants.                        )

                                   ORDER

     Defendants’ motion to stay discovery (doc. 26) pending disposition

of their motion to dismiss (doc. 27), which is unopposed, is GRANTED.

See S.D. Ga. L. R. 7.5 (“Failure to respond within the applicable time

period shall indicate that there is no opposition to a motion.”); see also

doc. 28 (plaintiff’s timely opposition to defendants’ motion to dismiss).

     SO ORDERED, this 11th day
                             y of July,
                                     y, 2019.

                                   _______________________________
                                     ___________________________
                                   CHRISTOPH
                                          P ER L. RAY
                                    HRISTOPHER
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
